                             United States District Court
                              Middle District of Florida
                                  Tampa Division

JUDITH BEARD,

             Plaintiff,

v.                                                           NO. 8:17-cv-2940-T-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                        Order

      Judith Beard brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) to
review a final decision of the Commissioner of Social Security denying her claims for
benefits. Under review is a decision by an Administrative Law Judge (“ALJ”) dated
November 1, 2016. Tr. 20–30. The alleged onset date is June 2, 2014. Tr. 20.
Summaries of the law and administrative record are in the ALJ’s decision, Tr. 20–30,
and the parties’ briefs, Docs. 16, 19, 22, and not fully repeated here.

      The ALJ found Beard has severe impairments of affective disorder, bipolar
disorder, and anxiety disorder, and nonsevere impairments of scoliosis, hypertension,
and high cholesterol. Tr. 23. The ALJ found Beard has the residual functional
capacity (“RFC”) to perform work at all exertional levels except she can perform only
unskilled jobs with a specific vocational preparation (“SVP”) of 1 or 2, she can only
occasionally interact with others, and she can handle only occasional changes in the
work setting. Tr. 25. Considering the RFC and other factors, the ALJ found Beard
can perform jobs such as housekeeper, janitor, and packager. Tr. 29.

      A court reviews an ALJ’s factual findings for substantial evidence. 42 U.S.C.
§ 405(g). Substantial evidence is “less than a preponderance”; it is “such relevant
evidence as a reasonable person would accept as adequate to support a conclusion.”
Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). A court may not decide facts
anew, reweigh evidence, make credibility determinations, or substitute its judgment
for the ALJ’s judgment. Id. If substantial evidence supports an ALJ’s decision, a court
must affirm, even if other evidence preponderates against the factual findings.
Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). “This restrictive standard
of review applies only to findings of fact”; “no similar presumption of validity attaches
to … conclusions of law, including determination of the proper standard to be applied
in reviewing claims.” Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991) (quoted
authority omitted).

      Beard presents four arguments.

      First, Beard argues substantial evidence does not support the ALJ’s findings
that her spinal impairments are nonsevere and warrant no limitations in the RFC.
Doc. 16 at 16–21; Doc. 22 at 1–2.

      A severe impairment is an impairment that significantly limits a claimant’s
ability to do basic work activities. See 20 C.F.R. §§ 404.1521(a) (1985), 416.921(a)
(1991) (defining nonsevere impairment). Basic work activities are the abilities and
aptitudes necessary to do most jobs. 20 C.F.R. §§ 404.1521(b) (1985), 416.921(b)
(1991). To be severe, an impairment must have lasted or be expected to last for a
continuous period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909 (1980). An
ALJ must consider all impairments whether severe or nonsevere. Heatly v. Comm’r
of Soc. Sec., 382 F. App’x 823, 825 (11th Cir. 2010).

      Although the ALJ focused on Beard’s mental impairments in the decision, he
considered Beard’s spinal impairments and scoliosis diagnosis as detailed in records
from Bloomingdale Radiology (Exhibit 8F; Tr. 493–94), Tower Radiology (Exhibit
16F; Tr. 622–28), Elias Dakwar, M.D. (Exhibit 18F; Tr. 635–40), G.E. Vega, M.D.



                                           2
(Exhibit 11F; Tr. 524–27), and TGH Neurosurgery (Exhibit 13F; Tr. 530–76). See Tr.
23 (citing those exhibits). The ALJ explained:

      The medical evidence of record indicates that the claimant has been
      diagnosed with scoliosis. No limiting factors have been noted in regards
      to this condition. The claimant’s symptoms have been treated with
      conservative medical management including prescription medication
      and various treatment notes indicate that these conditions are generally
      controlled. Physical examinations revealed the claimant to have no
      tenderness of the low back, normal movement of all extremities, normal
      deep tendon reflexes, good balance, a normal gait and station, and no
      evidence of myelopathy. Surgical intervention has not been advised at
      this time.

Tr. 23 (internal citations omitted). Later, in explaining the RFC, the ALJ gave “great
weight” to the opinion of state-agency consultant Bettye Stanley, D.O., Tr. 27, who
opined that Beard’s physical conditions appear nonsevere based on records through
October 24, 2014, which did not include later evidence on spinal impairments but did
include Beard’s own statements, Tr. 125–27, 129.

      Substantial evidence supports the ALJ’s findings that Beard’s spinal
impairments are nonsevere and warrant no limitations in the RFC. For substantial
evidence to support those findings, see Tr. 65–68 (Beard’s testimony that her back
pain comes and goes a few times a week and is eased by an ice pack, a heating pad,
“Icy Hot,” and Aleve), Tr. 329–36 (Beard’s report identifying only mental impairments
as those limiting her ability to work and explaining that she lives alone in a house,
walks 30-minutes daily, prepares meals, does laundry, cleans the house, vacuums,
mops, sweeps, enjoys walking and swimming, and regularly attends church), Tr. 526
(doctor’s findings that Beard has “a satisfactory erect posture,” her gait reveals “no
antalgic component,” she can “walk on her tip toes and heels satisfactor[il]y,” she can
“perform a full squat,” she has “no sensory deficit” in her lower extremities, she has
“no motor deficit,” and she had a negative straight-leg-raise test), Tr. 537 (doctor’s
notes that Beard reported “a remote history of back pain many years ago that resolved
in the interim,” has no “localized tenderness on deep palpation,” has a “full range of


                                          3
back movement,” denies “weakness, numbness, and paresthesias,” and does not want
surgery to correct degenerative scoliosis), Tr. 547–49 (Beard’s statements that she
can take care of herself without increased pain, can manage “light to medium weights
if they are conveniently positioned,” can walk half a mile, can sit in any chair for as
long as she likes, can stand for a half an hour, and sleeps well), Tr. 585–87 (doctor’s
notes at visit to review MRI results documenting no physical examination findings to
support Beard’s complaints), Tr. 637 (doctor’s findings that Beard has “good coronal
and sagittal balance,” she has no “tenderness to palpation of her lower back,” her
“[d]eep tendon reflexes are 2+, symmetric throughout,” and there is no “evidence of
any myelopathy”), and Tr. 638 (doctor’s observation, “[T]here may be mild curve
progression over time but nothing significant and there is no rush to her surgery. She
is in agreement with this.”).

      Beard emphasizes evidence that certainly could have supported findings that
her spinal impairments are severe and warrant exertional limitations in the RFC.
Doc. 16 at 17–21. But a court may not decide facts anew, reweigh evidence, or
substitute its judgment for the ALJ’s, see Moore, 405 F.3d at 1211; it is enough that
substantial evidence—“such relevant evidence as a reasonable person would accept
as adequate to support a conclusion,” id.—supports the ALJ’s findings, see Martin,
894 F.2d at 1529.

      Beard summarily observes, “Nor did the ALJ address Plaintiff’s psoriatic
arthritis of the hands and feet.” Doc. 16 at 17 (citing Tr. 595; see also Tr. 68, 599, 600,
607, 613, 650, 656, 662, 669). Beard is correct but points to no related work limitation
and therefore shows no harm. See generally Doc. 16 at 17. At the hearing, Beard
testified the psoriatic arthritis affects her only when she is “trying to peel some
potatoes or something like that” and redirected focus to her back. Tr. 68.

      Second, Beard argues substantial evidence does not support the RFC because
the ALJ erroneously rejected or failed to discuss opinions of Drs. Jeffrey Merin,
Amado Suarez, and G.E. Vega. Doc. 16 at 21–23.

                                            4
      An ALJ must evaluate every medical opinion received. 20 C.F.R.
§§ 404.1527(c), 416.927(c) (2012). A “medical opinion” is a statement from an
“acceptable medical source” that reflects judgment about the nature and severity of a
claimant’s impairment. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (2012). An opinion
on an issue that is dispositive of a case, such as whether a claimant is disabled or can
work, is not a medical opinion because it is on an issue reserved to the Commissioner.
20 C.F.R. §§ 404.1527(d), 416.927(d) (2012).

      An ALJ must state with particularity the weight given to each medical opinion
and the reasons for that weight. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179
(11th Cir. 2011). Unless the ALJ gives a treating source’s opinion controlling weight,
the ALJ will consider several factors to decide the weight to give a medical opinion:
examining    relationship,   treatment    relationship,   supportability,    consistency,
specialization, and any other relevant factor. 20 C.F.R. §§ 404.1527(c), 416.927(c)
(2012). An ALJ need not explicitly address each factor. Lawton v. Comm’r of Soc. Sec.,
431 F. App’x 830, 833 (11th Cir. 2011).

      The ALJ did not err in rejecting or failing to discuss opinions of Drs. Jeffrey
Merin, Amado Suarez, and G.E. Vega. The ALJ stated the weight he was giving Dr.
Merin’s and Dr. Vega’s opinions, explained the reasons for the weight, and
substantial evidence supports the reasons. The ALJ did not state the weight he was
giving to Dr. Suarez’s opinion, but he did not have to because the opinion—agreement
with Dr. Merin that Beard should consider part-time employment with a job coach,
Tr. 503, 632—is a statement on a matter reserved to the Commissioner and therefore
is not a medical opinion.1 See 20 C.F.R. §§ 404.1527(c), 416.927(c) (2012).



      1Moreover,    as the Commissioner observes, Doc. 19 at 14, the ALJ specifically
mentioned Dr. Merin’s statement that Beard had a poor prognosis for fulltime work, gave
the statement little weight, and found Beard can perform substantial gainful activity, Tr.
27–28, thereby implicitly and obviously rejecting Dr. Suarez’s agreement with Dr. Merin.
An ALJ’s finding may be implicit if obvious to the reviewing court. Tieniber v. Heckler,
720 F.2d 1251, 1255 (11th Cir. 1983).

                                            5
       The ALJ explained he was giving Dr. Merin’s opinion “little weight” because
the opinion was based on a one-time evaluation and was inconsistent with evidence
of “consistently normal mental status exams and improvement of symptoms.” Tr. 27–
28. For substantial evidence to support those underlying findings, see Tr 495–503
(record of one-time evaluation), Tr. 497 (Dr. Merin’s mental status evaluation finding
that Beard was oriented in all spheres; there was no evidence she had a formal
thought disorder, manic condition, or hyperactivity; she was informally dressed and
adequately groomed; she remained cooperative and compliant throughout the
evaluation; she put forth good levels of effort and motivation; she was friendly,
accommodating, and “non-defensive”; her communication skills were within normal
limits and generally consistent with her intellectual capacities; her affect was flat,
but she described her mood as “better” and “less anxious”; and there was no evidence
that she posed an imminent threat to herself or others); and Tr. 677–79, 688–95, 699–
713 (records of consistent and generally normal mental status examinations).

       The ALJ explained he was giving Dr. Vega’s opinion (that Beard should not lift
or push more than 15 pounds) “no weight” because the opinion was based on a one-
time examination and “is not supported by the longitudinal records or by Dr. Vega’s
own examination findings, which revealed the claimant to have a normal gait and
station, normal sensation, no motor deficits, and negative straight leg raises.” Tr. 28.
For substantial evidence to support those underlying findings, see Tr. 525–27 (record
of one-time examination) and Tr. 526 (Dr. Vega’s findings that Beard had “a normal
gait and station, normal sensation, no motor deficits, and negative straight leg
raises”).

       Third, Beard argues the ALJ erred in rejecting her allegations. Doc. 16 at 24–
25.




                                           6
      An ALJ undertakes a two-step process to evaluate a claimant’s symptoms.
Social Security Ruling (“SSR”) 16-3p, 2017 WL 5180304.2 For the first step, the ALJ
determines whether the claimant has a medically determinable impairment that
could reasonably be expected to produce the claimant’s alleged symptoms. Id. For the
second step, the ALJ evaluates the “intensity and persistence” of the claimant’s
symptoms and determines the extent to which the symptoms limit the claimant’s
ability to perform work-related activities. Id. In undertaking the evaluation, the ALJ
will consider factors that include evidence of daily activities; the location, duration,
frequency, and intensity of pain and other symptoms; precipitating and aggravating
factors; the type, dosage, effectiveness, and side effects of any medication taken to
alleviate pain or other symptoms; treatment other than medication for relief of pain
or other symptoms; and measures taken to relieve pain or other symptoms. 20 C.F.R.
§§ 404.1529(c)(3), 416.929(c)(3) (2011).

      The ALJ did not err in finding Beard’s “medically determinable impairments
could reasonably be expected to cause the alleged symptoms; however, [her]
statements concerning the intensity, persistence and limiting effects of these
symptoms are not entirely consistent with the medical evidence and other evidence
in the record.” Tr. 26. The ALJ explained,

      The claimant alleges that she experiences debilitating anxiety and
      depression that prevent her from working. However, the medical
      evidence of record reveals that treatment for the mental health
      condition has been routine and has consisted of primarily conservative
      medication management with few if any recommendations for more
      aggressive treatment options that would be expected for limitations of
      the degree alleged. Though the claimant suffered an acute psychological
      breakdown in 2014 with reports of some psychosis, records reveal that

      2SSR    16-3p, which provides guidance on the evaluation of symptoms and rescinds
SSR 96-7p, became effective on March 28, 2016. The SSA expects federal courts to review
a final decision using the rules in effect when the SSA issued the decision. SSR 16-3p at
n. 27. Because the ALJ issued the decision on November 1, 2016, Tr. 20–30, SSR 16-3p
applies here. SSR 16-3p did not alter the methodology for evaluating symptoms; rather,
SSR 16-3p eliminated use of the term “credibility” because “subjective symptom
evaluation is not an examination of an individual’s character.” SSR 16-3p.
                                             7
      her symptoms were successfully treated and that her condition
      stabilized with medications. Continued treatment records reveal that
      the claimant consistently exhibited normal mental status examination
      findings and that she has reported good results from her treatment
      regimen. She has experienced no recurrent episodes of psychosis and
      has required no additional inpatient admissions. The claimant has
      successfully engaged in work activity in recent months and participates
      in a variety of activities of daily living. These factors belie her claims of
      total disability and are indicative of an individual capable of working
      within the parameters [of the RFC].

      Though these inconsistencies reflect negatively on the claimant’s
      credibility, the undersigned has given the claimant’s assertions all due
      consideration and has addressed her limitations in the claimant’s [RFC].
      The claimant’s conditions are not so debilitating that they prevent her
      from performing work within the [RFC] … which provides for
      restrictions regarding concentration, adaptation, and social interaction
      to accommodate the claimant’s conditions.

Tr. 27.

      Beard argues the ALJ’s failure to consider her spinal impairments undermines
his assessment of her pain. Doc. 16 at 24. Because the ALJ considered her spinal
impairments (as discussed), that argument fails.

      Beard argues the ALJ erroneously applied a “total disability” standard based
on part-time work and performance of basic living activities despite that she “would
be disabled even if able to perform light exertional activity.” Doc. 16 at 24 (emphasis
in original). As the Commissioner observes, however, the ALJ “noted the relevant
regulations, set out the two-step process for considering a claimant’s symptoms,
discussed [Beard’s] subjective statements, and articulated sufficient reasons for
discounting [her] subjective statements.” Doc. 19 at 18 (citing Tr. 25–28). The ALJ
appropriately considered factors that included her daily activities. See 20 C.F.R.
§§ 404.1529(c)(3), 416.929(c)(3) (2011).

      Beard argues substantial evidence does not support the ALJ’s finding that her
mental health treatment was “routine,” pointing to prescriptions for psychotropic
medications, reports that antidepressants had been ineffective and treatment is not
                                           8
optimal, and consistent presentation of depression and anxiety. Doc. 16 at 24–25.
Although the ALJ described Beard’s condition as “routine,” he qualified the adjective
with explanations that her condition has been “primarily” treated with “conservative
medication management with few if any recommendations for more aggressive
treatment options that would be expected for limitations of the degree alleged,”
acknowledged she had suffered “an acute psychological breakdown in 2014 with
reports of some psychosis,” and found “her symptoms were successfully treated and
that her condition stabilized with medications.” Tr. 27. Substantial evidence supports
those underlying findings. See, for example, Tr. 488–92 (doctor’s reports indicating
stability after acute psychiatric breakdown), Tr. 688–97 (doctor’s reports indicating
continuation of medication management).

      Fourth and finally, Beard argues an award of benefits is the appropriate
remedy. Doc. 16 at 25. Because reversal is unwarranted, the Court need not address
that argument.

      The Court affirms the Commissioner’s decision and directs the clerk to enter
judgment for the Commissioner and against Judith Beard and close the file.

      Ordered in Jacksonville, Florida, on March 29, 2019.




c:    Counsel of Record




                                          9
